DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

1.	Claims 2-21 were previously pending.  Per the received amendment, no claims have been added or cancelled. 

Claim Status
2.	Claims 2-21 are currently pending consideration.


Response to Arguments
Applicant's arguments filed on January 28, 2022 have been fully considered but they are not persuasive for the following reasons:
The Applicant argues that the Cited Prior Art (CPA), Hacker in view of Erle, does not disclose all the limitations of the claims.  The Applicant states it would not have been obvious to combine Hacker with Erle as Erle is focused on the specific area of Natural Language Processing (NLP) which uses standard data and instruction techniques with the Enhanced Data Container processor in Hacker.  This argument is not found persuasive.  Erle was introduced to disclose that more than one processor can be used to process the data containers in order to create a distributed computing platform (Erle:  column 17, lines 43-61).  In this way, Erle discloses that the performance of certain operations may be . 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hacker et al. (U.S. Patent 9,454,398) in view of Erle et al. (U.S. Patent 9,836,450). 

Regarding claim 2, Hacker discloses:
	A distributed information processing system, the system comprising:
	a) one or more enhanced data containers that contain program logic that includes the capability of altering said enhanced data container (column 2, lines 51-65, column 3, lines 15-27:  functional components with enhanced data container interact with functions in container processor to either execute a function and/or store a data value in either the enhanced data container or within the data store);
	b) said enhanced data containers containing data (column 3, lines 10-25:  store data value in the enhanced data container).
	Hacker does not explicitly disclose two or more processors for processing said enhanced data containers according to instructions contained in said enhanced data containers wherein the processors operate in cooperation with each other to create a distributed computing platform.  Hacker discloses distributed unique identifier data stores (column 3, lines 20-27) which are a distributed computing platform.  The use of distributed computing processors was well-known at the time and the Examiner has introduced Erle et al. (U.S. Patent 9,836,450) to disclose processing data using one or more processors (column 17, lines 44-57) in a cloud computing environment.  Erle uses cloud computing or more than one processor at a time to increase performance (column 17, lines 44-57).  Therefore, it would have been obvious to one of ordinary skill in the art to use more than one processor as disclosed by Erle in the system of Hacker in order to increase performance (column 17, lines 44-57).

Claim 3 is rejected as applied above in rejecting claim 2.  Furthermore, Hacker discloses: 	
abstraction layer).

 Claim 4 is rejected as applied above in rejecting claim 2.  Furthermore, Hacker discloses: 
	The system of claim 1, wherein at least one enhanced data container contains program logic that models at least one complex model (Figure 1, column 2, lines 1-10, column 3, lines 1-30:  wherein the data container contains raw data value of any kind, code, applications, functions, variables, and content).  The claims and the Hacker reference both disclose that the enhanced data container can program logic to perform functions on any data.  The type of data is a design choice and is not inventive.  It would have been obvious for allow Hacker to model a complex model as Hacker discloses functional components which perform any desired function on the data which would include models. 

Claim 5 is rejected as applied above in rejecting claim 4.  Furthermore, Hacker discloses:
	The system of claim 4, wherein said complex model is based on biomimic behavior (Figure 1, column 2, lines 1-10, column 3, lines 1-30:  wherein the data container contains raw data value of any kind, code, applications, functions, variables, and content).  The claims and the Hacker reference both disclose that the enhanced data container can program logic to perform functions on any data.  The type of data is a design choice and is not inventive.  It would have been obvious for allow Hacker to model a complex model as Hacker discloses functional components which perform any desired function on the data which can include biomimic behavior.

Claim 6 is rejected as applied above in rejecting claim 4.  Furthermore, Hacker discloses:
	The system of claim 4, wherein said complex model is nature-inspired (Figure 1, column 2, lines 1-10, column 3, lines 1-30:  wherein the data container contains raw data value of any kind, code, 

Claim 7 is rejected as applied above in rejecting claim 2.  Furthermore, Hacker discloses:
	The system of claim 1, wherein at least one enhanced data container contains at least one set of goal program logic (Figure 1, column 2, lines 1-10, column 3, lines 1-30:  wherein the data container contains raw data value of any kind, code, applications, functions, variables, and content).  The claims and the Hacker reference both disclose that the enhanced data container can program logic to perform functions on any data.  The type of data is a design choice and is not inventive.  It would have been obvious for allow Hacker to model a complex model as Hacker discloses functional components which perform any desired function on the data which can be nature-inspired.

Claim 8 is rejected as applied above in rejecting claim 7.  Furthermore, Hacker discloses: 
	The system of claim 7, wherein at least one enhanced data container contains at least one set of goal program logic that modifies said enhanced data container (column 3, lines 10-30:  wherein the processor can execute a function and/or store a data value in the container). 


Claim 9 is rejected as applied above in rejecting claim 7.  Furthermore, Hacker discloses: 
wherein the processor can execute a function and/or store a data value in the container).

Claim 10 is rejected as applied above in rejecting claim 2.  Furthermore, Hacker discloses:
	The system of claim 1, wherein processing of at least one enhanced data container produces at least one emergent behavior (Figure 1, column 2, lines 1-10, column 3, lines 1-30:  wherein the data container contains raw data value of any kind, code, applications, functions, variables, and content).

Claim 11 is rejected as applied above in rejecting claim 10.  Furthermore, Hacker discloses:
	The system of claim 10, wherein said emergent behavior is a function that is not present in the program logic in said enhanced data container (column 3, lines 30-60:  wherein any function can be instantiated including from other processors).

Claim 12 is rejected as applied above in rejecting claim 2.  Furthermore, Hacker discloses: 	The system of claim 1, where at least one enhanced data container contains an encryption key (column 2, lines 51-62:  encryption layer).

Claim 13 is rejected as applied above in rejecting claim 2.  Furthermore, Hacker discloses:
	The system of claim 1, wherein at least one of said processors contains an encryption key (column 2, lines 51-62:  encryption layer applied to the data container subsections).

Claim 14 is rejected as applied above in rejecting claim 2.  Furthermore, Hacker discloses: 
hierarchical structure).

Claim 15 is rejected as applied above in rejecting claim 2.  Furthermore, Hacker discloses:
	The system of claim 14, wherein said management structure employs a distributed information store (column 3, lines 13-27:  distributed unique identifier data store).

Claim 16 is rejected as applied above in rejecting claim 15.  Furthermore, Hacker  does not explicitly disclose discloses wherein said distributed information store is a blockchain.   However, Hacker discloses that the distributed data store is protected and the encryption layer will validate the data has not been modified or tampered with (column 3, lines 25-35).  It would have been obvious to use blockchain to ensure this as blockchain ensures the validity of transactions and was well-known at the time of invention.

Claim 17 is rejected as applied above in rejecting claim 2.  Furthermore, Hacker discloses:
	The system of claim 1, wherein at least one said enhanced data container comprises multiple sublayers (column 4, lines 65-67, column 5, lines 1-5:  user interface abstraction layer, data abstraction layer,  and operating system abstraction layer).

Claim 18 is rejected as applied above in rejecting claim 2.  Furthermore, Hacker discloses:
	The system of claim 1, wherein said enhanced data container contains data elements or program logic that is related to at least one other of said enhanced data containers (column 3, lines 25-37:  contains functional elements to communicate to different container processors).


	The system of claim 1, wherein at least one of said enhanced data containers participates in at least one consensus function (column 4, lines 1-17:  functional components).

Claim 20 is rejected as applied above in rejecting claim 2.  Furthermore, Hacker discloses:
	The system of claim 1, wherein at least one of said processors participates in at least one consensus function (column 4, lines 1-17:  functional components used by the processors in combination with the containers).

Claim 21 is rejected as applied above in rejecting claim 2.  Furthermore, Hacker discloses:
	The system of claim 1, wherein said system includes an execution proof function (column 3, lines 25-35:  integrity validation function).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH ABRISHAMKAR whose telephone number is (571)272-3786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAVEH ABRISHAMKAR/
03/07/2022Primary Examiner, Art Unit 3649